36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evans Lee GORDON, Plaintiff Appellant,v.UNITED STATES MARSHAL SERVICE;  United States of America,Defendants Appellees.
No. 94-6587.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-46).
Evans Lee Gordon, Appellant Pro Se.
Nicholas Stephan Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the magistrate judge's* order dismissing his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1965 & Supp.1994).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Gordon v. United States Marshal Service, No. CA-93-46 (E.D. Va.  May 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to disposition of this case by a magistrate judge